                                          Case 4:19-cv-00784-YGR Document 7-1 Filed 05/01/19 Page 1 of 1




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     LAWRENCE GEORGE HASH,                             Case No.: 19-cv-00784-YGR
                                                         Petitioner,
                                   5
                                                                                           CERTIFICATE OF SERVICE
                                                 v.
                                   6

                                   7     KELLY SANTORO,
                                                         Respondent.
                                   8

                                   9

                                  10   I, the undersigned, hereby certify that:

                                  11      (1)     I am an employee in the Office of the Clerk, U.S. District Court, Northern District of
                                                  California; and
                                  12
Northern District of California
 United States District Court




                                  13      (2)     On 5/1/2019, I SERVED a true and correct copy(ies) of the attached, by placing said
                                                  copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14              depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an
                                                  interoffice delivery receptacle located in the Clerk’s office.
                                  15

                                  16
                                        Lawrence George Hash ID: P-00376
                                  17    North Kern State Prison
                                        P.O. Box 5000
                                  18    Delano, CA 93216
                                  19

                                  20   Dated: 5/1/2019

                                  21
                                                                                        Susan Y. Soong
                                  22                                                    Clerk, United States District Court
                                  23
                                                                                        By:________________________
                                  24
                                                                                        Frances Stone, Deputy Clerk to
                                  25                                                    the Honorable Yvonne Gonzalez Rogers

                                  26

                                  27

                                  28
